DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on November 9, 2021.  As directed by the amendment: claims 1, 4-5, 7, 9, 13, 16 and 18 have been amended, claims 2, 12, 14 and 17 have been cancelled, and no claims have been added.  Thus, claims 1, 3-11, 13, 15-16 and 18-20 are presently pending in this application.  
Response to Arguments
Applicant’s arguments, see Remarks, filed November 29, 2021, with respect to the rejections of newly amended claims 1, 9 and 16 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Fukuoka for claims 1 and 9, and under Nguyen for claim 16.
On page 8 of the Remarks, Applicant argues that a radiopaque marker would be a superfluous and unnecessary component because the Nitinol hypotube of Lamson in view of Liungman would be radiopaque.  In response, Examiner notes that claims 1 and 9 are newly amended and now recite that the guide tube is formed in plastic layers, necessitating the use of different prior art, and rendering the above argument moot.  A similar argument is made on pages 8-9 of the Remarks.  In response, Examiner notes that Fukuoka teaches in P0046 that the mesh is a reinforcement material that does not extend to the distal portion, and thus a radiopaque marker placed at the distal end of the 
Claim Objections
Claim 18 is objected to because of the following informalities:  line 2 recites “a radiopaque marker” which is previously recited in claim 16, from which claim 18 depends.  Line 2 should recite “the radiopaque marker”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamson et al. (Lamson), US 2006/0173440 A1 in view of Fukuoka et al. (Fukuoka), US 2014/0025041 A1 in view of Nguyen et al. (Nguyen), US 2012/0083877 A1 in view of Flaherty et al. (Flaherty), US 2002/0002349 A1.
Regarding claim 1, Lamson discloses a catheter (catheter 10, P0025) for fluid delivery into a tissue outside of an interior wall of a target vessel of a human body comprising: a catheter body (catheter body 12, P0025) having a central axis (central axis is the axis running through the body 12) extending in a longitudinal direction (longitudinal direction is from the proximal end at the handle to the distal end) and also having a fluid injection lumen (fluid injection lumen is the proximal portion of the lumen within tube member 24, P0025); at least one needle guiding element (tissue penetrating member 30, P0033) adapted to expand outwardly toward the interior wall of the target vessel (movable between a retracted position and an extended position, P0034), the at least one needle guiding element being a guide tube (tissue penetrating member 30 is a tube for guiding catheter body 24), the at least one needle guiding element having a 
Lamson does not teach the guide tube formed in two plastic layers, the two layers adapted to maintain the shape of the curved distal portion.
However, Fukuoka teaches a guiding catheter 10 (P0052 and shown in Fig. 1) having an inner 51, middle 52 and outer layer 53 (P0043, show in Fig. 3, wherein the middle layer has a metal mesh 54, P0046, such as Ni-Ti alloy, P0049), formed in two plastic layers (inner and outer layers made from polyamide and Pebax, P0044), the two layers adapted to maintain the shape of the curved distal portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue penetrating member 30 of Lamson with the inner, middle and outer layers of Fukuoka as a simple substitution of one known guiding element for another to obtain the predictable result of providing a guiding element with a pre-determined radius of curvature, as taught by Fukuoka, P0032 and P0057.
Lamson in view of Fukuoka does not teach wherein the guide tube comprises a distal radiopaque marker configured to assist visualization of the expanded at least two needle guiding elements in contact with the interior wall of the target vessel.  
However, Nguyen teaches a sheath for introducing an endovascular delivery device into a body wherein the sheath 100 (P0131 and shown in Figs. 35-36) comprises a distal radiopaque marker (radiopaque maker 112 band, P0131).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the tissue penetrating member 30 Lamson with the distal radiopaque marker band taught by Nguyen for the purpose of enabling visibility of the distal end of the sheath during use within a patient, as taught by Nguyen P0132, to thereby inform the user of when the catheter body 24 of Lamson has extended beyond the tissue penetrating member 30 of Lamson, as shown in Fig. 2 of Lamson and to assist visualization of the expanded at least two needle guiding elements in contact with the interior wall of the target vessel (Lamson, Fig. 3A-B).  
Lamson teaches a plurality of substance infusions with changes in the positioning of the penetrator for the purpose of covering a relatively large or diffuse target site, P0040. 
Lamson in view of Fukuoka and further in view of Nguyen does not teach at least two needle guiding elements and at least two injector tubes.  
However, Flaherty teaches a system and method for delivering drugs to selected locations within the body having at least two injector tubes (needle assemblies 62, P0107 and shown in Fig. 5A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to increase the number of needle guiding elements and injector tubes of Lamson as taught by Flaherty for the purpose of simultaneously deploying drugs into an extending tissue region, as taught by Flaherty, P0107.
Regarding claim 3, Lamson in view of Fukuoka in view of Nguyen and further in view of Flaherty teaches the catheter of Claim 1, wherein the distal radiopaque marker is a band (Nguyen, band 112, P0131).
Regarding claim 4, Lamson in view of Fukuoka in view of Nguyen and further in view of Flaherty teaches the catheter of Claim 1, wherein the distal radiopaque marker is located between the two plastic layers of the guide tube (Nguyen, marker 112 can be positioned between the inner layer and outer layer, P0131).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue penetrating member 30 of Lamson in view of Fukuoka in view of Flaherty with the radiopaque marker bands located between two layers as taught by Nguyen for the purpose of enabling visibility of the distal end of the sheath during use within a patient, as taught by Nguyen P0132, to thereby inform the user of when the catheter body 24 of Lamson has extended beyond the tissue penetrating member 30 of Lamson, as shown in Fig. 2 of Lamson.
Regarding claim 5, Lamson in view of Fukuoka in view of Nguyen and further in view of Flaherty teaches the catheter of Claim 1, wherein the two plastic layers includes an inner layer comprising a heat settable plastic (Fukuoka, polyamide P0044).
Regarding claim 6, Lamson in view of Fukuoka in view of Nguyen in view of Flaherty teaches the catheter of Claim 5, wherein the heat settable plastic is a polyamide (Fukuoka, polyamide P0044).
Regarding claim 7, Lamson in view of Fukuoka in view of Nguyen and further in view of Flaherty teaches the catheter of Claim 1, wherein the two plastic layers includes an inner layer and an outer layer (Fukuoka, inner 51 and outer layer 53, P0043, shown in Fig. 3).
Regarding claim 8, Lamson in view of Fukuoka in view of Nguyen and further in view of Flaherty teaches the catheter of Claim 7, wherein the outer layer is PEBAX (Fukuoka, P0044).
Regarding claim 9, Lamson discloses a catheter (catheter 10, P0025) for fluid delivery into a tissue outside of an interior wall of a target vessel of a human body comprising: a catheter body (catheter body 12, P0025) having a central axis (central axis is the axis running through the body 12) extending in a longitudinal direction (longitudinal direction is from the proximal end at the handle to the distal end) and also having a fluid injection lumen (fluid injection lumen is the proximal portion of the lumen within tube member 24, P0025); a needle guiding element (tissue penetrating member 30, P0033) adapted to expand outwardly toward the interior wall of the target vessel (movable between a retracted position and an extended position, P0034), a distal end of the needle guiding element returning to a pre-set curved shape when unconstrained 
Lamson does not teach the needle guiding element comprising two layers comprising an inner plastic layer and an outer plastic layer, the two layers adapted to maintain the pre-set curved shape.
However, Fukuoka teaches a guiding catheter 10 (P0052 and shown in Fig. 1) having an inner 51, middle 52 and outer layer 53 (P0043, show in Fig. 3, wherein the middle layer has a metal mesh 54, P0046, such as Ni-Ti alloy, P0049), comprising an inner plastic layer and an outer plastic layer (inner and outer layers 51 and 53 made from polyamide and Pebax, P0044), the two layers adapted to maintain the pre-set curved shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue penetrating member 30 of Lamson with the inner, middle and outer layers of Fukuoka as a simple substitution of 
Lamson in view of Fukuoka does not teach wherein the outer plastic layer and the inner plastic layer encapsulates a radiopaque marker, wherein the radiopaque marker is configured to provide visual confirmation of the position of the two needle guiding elements.  
However, Nguyen teaches a sheath for introducing an endovascular delivery device into a body wherein an outer layer encapsulates a radiopaque marker (Nguyen, radiopaque maker band 112 can be positioned between the inner layer and outer layer, P0131).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue penetrating member 30 of Lamson in view of Fukuoka with the radiopaque marker bands located between two layers as taught by Nguyen for the purpose of enabling visibility of the distal end of the sheath during use within a patient, as taught by Nguyen P0132, to thereby inform the user of when the catheter body 24 of Lamson has extended beyond the tissue penetrating member 30 of Lamson, as shown in Fig. 2 of Lamson and to provide visual confirmation of the position of the two needle guiding elements. 
Lamson teaches a plurality of substance infusions with changes in the positioning of the penetrator for the purpose of covering a relatively large or diffuse target site, P0040. 
Lamson in view of Fukuoka and further in view of Nguyen does not teach two needle guiding elements and two injector tubes.  
However, Flaherty teaches a system and method for delivering drugs to selected locations within the body having two injector tubes (needle assemblies 62, P0107 and shown in Fig. 5A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to increase the number of needle guiding elements and injector tubes of Lamson as taught by Flaherty for the purpose of simultaneously deploying drugs into an extending tissue region, as taught by Flaherty, P0107.
Regarding claim 10, Lamson in view of Fukuoka in view of Nguyen and further in view of Flaherty teaches the catheter of Claim 9, wherein the at least two layers include two different materials (Fukuoka, materials which can be used to form the inner and outer layers include polyamide resins and Pebax, P0044).
Regarding claim 11, Lamson in view of Liungman in view of Nguyen and further in view of Flaherty teaches the catheter of Claim 9,  wherein the two layers include at least one layer of polyamide and at least one layer of PEBAX (materials which can be used to form the inner and outer layers include polyamide resins and Pebax, P0044).
Regarding claim 15, Lamson in view of Fukuoka in view of Nguyen and further in view of Flaherty teaches the catheter of Claim 9, wherein the two layers are configured to contact the interior wall of the target vessel (Lamson, Figs. 3A-B).  
Regarding claim 16, Lamson discloses a catheter (catheter 10, P0025) for fluid delivery into a tissue outside of an interior wall of a target vessel of a human body comprising: a catheter body (catheter body 12, P0025) having a central axis (central 
Lamson does not teach the needle guiding element comprising two layers of plastic material.
However, Fukuoka teaches a guiding catheter 10 (P0052 and shown in Fig. 1) having an inner 51, middle 52 and outer layer 53 (P0043, show in Fig. 3, wherein middle layer has a metal mesh 54, P0046, such as Ni-Ti alloy, P0049), comprising two layers of plastic material (inner and outer layers made from polyamide and Pebax,  P0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue penetrating member 30 of Lamson with the inner, middle and outer layers of Fukuoka as a simple substitution of one known guiding element for another to obtain the predictable result of providing a guiding element with a pre-determined radius of curvature, as taught by Fukuoka, P0032 and P0057.
Lamson in view of Fukuoka does not teach wherein each needle guiding element comprises a radiopaque marker configured to provide visualization during fluoroscopy of the state of expansion of the two needle guiding elements.
However, Nguyen teaches a sheath for introducing an endovascular delivery device into a body comprising a radiopaque marker (Nguyen, radiopaque maker band 112, and see Figs. 35-36). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue penetrating member 30 of Lamson in view of Fukuoka with the radiopaque marker bands as taught by Nguyen for the purpose of enabling visibility during use within a patient, as taught by Nguyen P0132, to thereby inform the user of when the catheter body 24 of Lamson has extended beyond the tissue penetrating member 30 of Lamson, as shown in Fig. 2 of 
Lamson teaches a plurality of substance infusions with changes in the positioning of the penetrator for the purpose of covering a relatively large or diffuse target site, P0040. 
Lamson in view of Fukuoka and further in view of Nguyen does not teach two needle guiding elements and two injector tubes.  
However, Flaherty teaches a system and method for delivering drugs to selected locations within the body having two injector tubes (needle assemblies 62, P0107 and shown in Fig. 5A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to increase the number of needle guiding elements and injector tubes of Lamson as taught by Flaherty for the purpose of simultaneously deploying drugs into an extending tissue region, as taught by Flaherty, P0107.
Regarding claim 18, Lamson in view of Fukuoka in view of Nguyen in view of Flaherty teaches the catheter of claim 16, wherein at least one plastic layer is molded over (even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself, MPEP 2113) a radiopaque marker (Nguyen, radiopaque marker 112 can be positioned between the inner layer and outer layer, P0131).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue penetrating member 30 of Lamson in view of Fukuoka in view of Flaherty with the radiopaque marker bands 
Regarding claim 19, Lamson in view of Fukuoka in view of Nguyen in view of Flaherty teaches the catheter of claim 16, wherein the two layers comprise an inner layer and an outer layer (Fukuoka, inner 51 and outer layer 53, P0043).
Regarding claim 20, Lamson in view of Fukuoka in view of Nguyen in view of Flaherty teaches the catheter of Claim 16, wherein each needle guiding element is movable between a closed configuration and an open configuration (Lamson, “…tissue penetrator 30 may be moveable between a retracted position where at least the distal portion of the penetrator 30 is within a curved tubular penetrator housing 40 and an extended position…” P.0034), wherein each needle guiding element is configured to be constrained within the catheter body in the closed configuration (has not extended beyond side port 41, P0034), wherein each needle guiding element is adapted to extend outward (Lamson, Fig. 3A) from the catheter body in the open configuration.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lamson in view of Fukuoka in view of Nguyen in view of Flaherty and further in view of Blanchard et al. (Blanchard), US 2012/0041419 A1.
Regarding claim 13, 
 Lamson in view of Fukuoka in view of Nguyen and further in view of Flaherty does not explicitly teach wherein the inner plastic layer of the two layers is a higher durometer plastic than the outer plastic layer of the two layers.
However, Blanchard teaches a catheter tube wherein an inner layer of the two layers is a higher durometer than an outer layer of the two layers (multidurometer configuration, softer second material 90 relative to the first material, P0074 and Fig. 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter of Lamson in view of Fukuoka in view of Nguyen in view of Flaherty with a multidurometer configuration as taught by Blanchard for the purpose of increasing flexibility at the distal end.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783